DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species: 
a) 	The species of Figs. 1-2, directed to a foot covering (i.e., ankle strap) for receiving a pliable object adjacent the heel of the foot, the covering having rings configured to attach to resistance bands.
b) 	The species of Figs. 3-4, directed to a closed-toe and open-toed sock for receiving a pliable object adjacent the heel of the foot.
c) 	The species of Figs. 5-8, directed to a foot strap for receiving a pliable object adjacent the ball of the foot, the strap having rings configured to attach to resistance bands.
d)	The species of Figs. 9-10, directed to a pair of separable straps (i.e., ankle strap and foot strap) for receiving a pliable object adjacent the ball of the foot.
e) 	The species of Fig. 11, drawn to a sock having two pockets for receiving pliable objects and a foot strap.
f) 	The species of Figs. 12-13, drawn to a foot covering having two pockets for receiving a pliable object adjacent the heel and ball of the foot, the covering having two strap portions to attachable to the ankle and ball of the foot.
g) 	The species of Fig. 14, drawn to a knee strap for receiving a pliable object adjacent the back of the knee.


	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, independent claims 1, 19 and 24 appear to be generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species requires a different field of search and different search terms and databases because each species possesses a distinct element not possessed by the other species as set forth above.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  During a telephone conversation with Matthew Jorge on 02/26/2021 a provisional election was made without traverse to prosecute the invention of Species f) Figs. 12-13, claims 1-6 and 12-29.  
Upon inspection of the claims, the Office notes that claims 26-27 are directed to the embodiment illustrated in Figs. 9-10 regarding the limitations of “arced portions” and “a buckle” as disclosed in para. [0068] of Applicant’s specification.
Accordingly, claims 7, 9-10, and 26-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Affirmation of this election must be made by applicant in replying to this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first pair of rings coupled on either side of the ankle support and a second pair of rings coupled on either side of the foot strap” as 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 14 are objected to because of the following informalities: 
Claims 3 and 14 recites “heal of the foot” which should recite “heel of the foot.”  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:  
The specification is replete with the word “heal” (as used in the phrase “heal of the foot” such as in paras. [0009], [0019], [0049], [0051], [0052],[0055],[0057],[0058],]0061] which is a misspelling of the word “heel.”  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al. (US PG Pub. No. 2004/0236261, Nov. 25, 2004) (herein “McCarthy”).
Regarding claim 1, McCarthy teaches an exercise and therapy device (see para. [0018]), comprising: a foot covering (i.e., sleeve assembly 10, see Figs. 4 and 6 below and paras. [0036]-[0037]), the foot covering 10 comprising a pocket (i.e., pocket 26 having opening gap 28 for receiving a pliable aircell 30, see para. [0037], and Figs. 4 and 6 below; in an alternative interpretation, the pocket can be aircell 62, see Fig. 7 below and paras. [0040]-[0041], which is formed of from walls 64,67 to define a “pocket” or space which fits a pliable/compressible open-cell foam 69a,69b); and a pliable object (i.e., aircell 30 which fits in pocket 26 and contains air in sealed walls made of nylon, see para. [0043],[0045], or alternatively the pliable object can be the open-cell foam 69a,69b in a second pocket 62), the pliable object received within the pocket (i.e., aircell 30 fitted in pocket 26; or foam pieces 69a,69b fitted in pocket 62) and arranged to be placed adjacent a foot of an individual wearing the foot covering (see Fig. 4 and 6 below and paras. [0037] where aircell 30 is insertable into interior portion of pocket 26 adjacent the ball of the foot, or foam pieces 69a,69b being fitted in pocket 62 adjacent the heel).  
[AltContent: textbox (central portion)][AltContent: arrow]
    PNG
    media_image1.png
    804
    560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    517
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    431
    743
    media_image3.png
    Greyscale

Regarding claim 2, McCarthy teaches wherein the foot covering 10 comprises an ankle support 16 (see Figs. 4 and 6 above, para. [0036]).  
Regarding claim 3, McCarthy teaches wherein the pocket is arranged to position the pliable object adjacent a heel of the foot (see Figs. 4 and 6 above where the pocket 26 having 
Regarding claim 4, as broadly interpreted, McCarthy teaches wherein the ankle support 16 comprises a strap (i.e., ankle support 16 is a strap including foot portion 14) comprising the pocket (i.e., pocket 26 or pocket 62), the strap further comprising a first portion (i.e., right side 42 as shown in Fig. 5 below) and a second portion (i.e., left side generally at 44 in Fig. 5 below), the pocket 26 positioned between the first and second portions 42,44, the first and second portions 42,44 to be wrapped about a portion of an individual (i.e., to wrap around user’s bottom leg near the ankle, as shown in Fig. 6 above; alternatively in Figs. 4 and 7 above, pocket 62 is between two strap portions).  

    PNG
    media_image4.png
    507
    766
    media_image4.png
    Greyscale

Regarding claim 5, as broadly interpreted, McCarthy teaches further comprising a fastener (i.e., hook or loop 48,52, see Fig. 4 above and para. [0050]), carried by the first portion 42 of the strap, the fastener 48,52arranged to attach the ankle support 16 to the portion of the individual.  
Regarding claim 12, McCarthy teaches wherein the foot covering 10 comprises a strap (i.e., strap generally denoted by the material of the covering 10), the strap comprising a first portion (i.e., at location generally at 18), the pocket 26, and a second portion (i.e., at location 
Regarding claim 13, McCarthy teaches wherein the pocket comprises a first pocket (i.e., where the first pocket can be aircell 62 in Fig. 6 above) and the pliable object comprises a first pliable object (i.e., where the first pliable object can be pliable open-cell foam 69a,69b in Figs. 7 above), wherein the exercise and therapy device comprises a second pliable object (i.e., aircell 30) and wherein the foot covering further comprises a second pocket (i.e., pocket 26), the second pocket 26 arranged to receive the second pliable object 30 to place the second pliable object 30 adjacent the foot of the individual (see Fig. 6 above) wearing the foot covering 10.  
Regarding claim 14, McCarthy teaches wherein the first pocket 62 is arranged to position the first pliable object 69a,69b adjacent a heel of the foot and the second pocket 26 is arranged to position the second pliable object 30 adjacent a ball of the foot (see Fig. 6 above).  
Regarding claim 15, McCarthy teaches wherein the foot covering 10 comprises an ankle support 16 and a foot strap 14 (see Fig. 6 above), the ankle support 16 including the first pocket 62 and the foot strap 14 including the second pocket 26.  
Regarding claim 16, McCarthy teaches wherein the ankle support 16 is coupled to the foot strap 14 via a central portion (i.e., material intersection between 16 and 14, see Fig. 6 above).  
Regarding claim 17, as broadly interpreted, McCarthy teaches wherein the pliable object 30 comprises protrusions (i.e., the Office interprets “protrusions” to be bulges that protrude from a flat surface when air is contained in the pliable aircell 30, as shown in Fig. 6, the protrusions are the top and bottom bulges when the aircell 30 is bisected horizontally).  
Regarding claim 19, McCarthy teaches an exercise and therapy device (see para. [0018]), comprising: a strap 10 to receive a pliable object (i.e., pliable aircell 30), the strap 10 including: a first portion (i.e., flap 42, see Fig. 4 above and para. [0038]); a second portion 50; 
Regarding claim 20, McCarthy teaches wherein the strap 10 includes a pocket 26, the pocket 26 to receive the pliable object 30 (see Figs. 4 and 6 above, and para. [0037]).  
Regarding claim 21, McCarthy teaches wherein the fastener 48,52 is a first fastener (i.e., hook, see para. [0039]), further comprising a second fastener (i.e., loop, see para. [0039]), the second fastener arranged to secure the pliable object 30 in the pocket 26 of the strap 10.  
Regarding claim 22, McCarthy teaches wherein the strap 10 is one or more of an ankle strap or a foot strap (see Figs. 4 and 6 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 23-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, as applied to claims 1 and 19 above, in view of Jara (US PG Pub. No. 2017/0135837, May 18, 2017)
McCarthy teaches the invention as substantially claimed.
Regarding claims 6 and 23, McCarthy is silent in explicitly teaching rings coupled to the foot covering 10 and arranged to position the rings on sides of a foot of an individual; and wherein the strap 10 carries rings that are to receive exercise bands.  


    PNG
    media_image5.png
    831
    496
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McCarthy to include rings 22 coupled to the foot covering/strap 10 and arranged to position the rings 22 on sides of a foot of an individual; and wherein the foot covering/strap 10 carries rings 22 that are to receive exercise bands 28 as taught by Jara in order to perform additional lower leg movements (such as 
Regarding claim 24, McCarthy teaches an exercise and therapy device, comprising: a pliable object (i.e., aircell 30 in Figs. 4 and 6 above, or open-cell foam 69a,69b in Fig. 7); and a strap 10, the strap 10 comprising a pocket (i.e., pocket 26 which receives pliable aircell 30, or pocket 62 formed from two walls which provides a space/gap for pliable open-cell foam 69a,69b in Fig. 7, as explained above), the pocket arranged to receive the pliable object and, the strap 10 to be coupled to a part of a body to enable exercises to be performed while securing a relative position between the pliable object and the part of the body.  
McCarthy is silent in explicitly teaching exercise bands and the strap 10 including apertures arranged to receive the exercise bands.
Jara, however, in an analogous art because it pertains to plantar fasciitis treatment of the foot (see para. [0020]), teaches a foot covering/strap 20 configured to secure around a foot 40 having apertures (i.e., rings 22, see Fig. 1 above), wherein the apertures 22 of the foot covering/strap 10 are configured to receiving exercise bands (i.e., elastic resistance bands 28, see Fig. 1 above, and paras. [0020],[0024], where a user can bend the foot downwards against resistance to treat plantar fasciitis with the foot covering/strap 20, see para. [0020])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McCarthy to include exercise bands 28 and apertures (i.e., rings 22) coupled to the foot covering/strap 10 arranged to receive the exercise bands 28 as taught by Jara in order to perform additional lower leg movements (such as bending the foot downwards against resistance to treat plantar fasciitis, see paras. [0020],[0027]).  
Regarding claim 25, McCarthy teaches wherein the strap 10 includes an ankle support 16 and a foot strap 14, the ankle support 16 including the pocket (i.e., pocket 62) and the foot strap 14 including a second pocket 26 (see Fig. 6 above).  

Jara, however, in an analogous art because it pertains to plantar fasciitis treatment of the foot (see para. [0020]), teaches a foot covering/strap 20 configured to secure around a foot 40 having rings 22 arranged on sides of the foot of the user (see Fig. 1 above, where rings 22 are placed on left and right sides of the foot), wherein the rings 22 of the foot covering/strap 10 are configured to receiving exercise bands (i.e., elastic resistance bands 28, see Fig. 1 above, and paras. [0020],[0024], where a user can bend the foot downwards against resistance to treat plantar fasciitis with the foot covering/strap 20, see para. [0020])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McCarthy to include rings 22 coupled to the foot covering/strap 10 (at the foot strap 14 portion) and arranged to position the rings 22 on sides of a foot of an individual as taught by Jara in order to perform additional lower leg movements (such as bending the foot downwards against resistance to treat plantar fasciitis, see paras. [0020],[0027]).  

Allowable Subject Matter
Claims 18 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larmer et al. (US PG Pub. No. 2017/0273851), Johnson et al. (US Pat. No. 6,322,530), Ranieri (US PG Pub. No. 2013/0231227)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784